Citation Nr: 1508148	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disability including schizophrenia. 

2.  Entitlement to service connection for a psychiatric disability including schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty training from March 5, 1976 to September 3, 1976, and active service from March 1977 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue of service connection for a psychiatric disability including schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In May and September 1979, the RO denied service connection for a nervous disorder to include schizophrenia.  The Veteran did not appeal.

1.  In March 1993, the RO last denied service connection for a psychiatric disability on a new and material basis.  The Veteran did not appeal.

2.  Since the earlier final decisions, however, military personnel records have been received in support of the Veteran's claim.

3.  These additional service department records were not considered by the earlier final decisions, so new and material evidence sufficient to reopen this claim is not required, and the claim must be reconsidered on its underlying merits.



CONCLUSIONS OF LAW

1.  The RO's September 1979 and March 1993 rating decisions which denied service connection for a psychiatric disability are final.  38 U.S.C.A. § 7105 (West 2014).

2. In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for a psychiatric disability including schizophrenia is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted to the extent that it is being reconsidered.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.


New and Material

In a May 1979 rating decision, the RO denied service connection for schizophrenia.  In August 1979, he sought to reopen his claim.  Since additional evidence was received within one year of the May 1979 rating decision, that decision was not final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  However, the claim was again denied in a September 1979 rating decision, characterizing the disability as a "nervous condition."  The Veteran did not initiate an appeal and evidence was not received within one year.  Therefore, the RO's September 1979 rating decision is final.  38 U.S.C.A. § 7105.  In May 1992, the Veteran sought to reopen the service connection claim.  In a February 1993 rating decision, the RO determined that new and material evidence had not been submitted.  Evidence was received within one year of that decision, so the RO readjudicated the matter in a March 1993 decision, finding that new and material evidence had not been received.  The Veteran did not initiate an appeal and evidence was not received within one year.  Therefore, the RO's March 1993 rating decision is final.  38 U.S.C.A. § 7105.  That is the last final decision of record.  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.

In this case, additional records have been received including VA, private and Social Security Administration (SSA) medical records.  In addition, the Veteran's service personnel records were received in 2010.  These records show that the Veteran was recommended for discharge because of his inability to accomplish the mission of his assigned duties and his lack of effort to correct his deficiencies.  Since these records tend to show that the Veteran was having some difficulties prior to his discharge, the Board finds that they are relevant service department records and therefore the claim must be reconsidered.  There does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding in a case with similar facts that the Veteran's unit records provided to the RO by the United States Armed Services Center for Research of Unit Services (USASCRUR), now the Joint Services Records and Research Center (JSRRC), constituted official service department records for purposes of new and material evidence; thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

This claim thus has to be remanded to the RO for consideration on its underlying merits, not instead as a petition to reopen this claim, as well as for another matter.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Appellant or no prejudice would result from the Board's immediate readjudication of the claim).


ORDER

The petition to reconsider the claim of entitlement to service connection for a psychiatric disorder including schizophrenia is granted, subject to the further development of this claim on remand.


REMAND

As explained, the RO must readjudicate the claim for service connection for a psychiatric disorder including schizophrenia on its underlying merits.  The Veteran and his representative have requested that he be afforded a VA examination.  The records reflect that the Veteran appeared to have some difficulty prior to his discharge from service, but the nature of that difficulty is unclear.  He was discharged in September 1977.  In March 1979, the Veteran was hospitalized for schizophrenia.  Although the Veteran indicated that there was earlier treatment, VA has not been able to obtain these records.  Since the 1979 hospitalization, the Veteran has variously been diagnosed with schizophrenia, and adjustment disorder, and depression.  The Board finds that an opinion is needed to determine whether any currently diagnosed psychiatric disorder is related to military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. §  3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability had its clinical onset during service, was manifest within one year of service, or is related to any in-service disease, event, or injury.  The examiner should comment on the personnel records which showed that the Veteran was not performing well when he was discharged, as well as the March 1979 hospitalization, relative to when the Veteran began manifesting psychiatric symptoms.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


